DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a common scent family” and “another scent family” rendering the claim indefinite. It is not clear what a scent family is as it is not defined by the claim and it is not clear to what degree a scent would have to resemble another scent or what characteristics must necessarily be shared between two scents in order for the scents to be considered in a “common scent family”, nor is it clear to what degree the scents must differ in order to necessarily belong to “another 
Claim 1 further recites “all levels of a scent pyramid” and it is not clear what a scent pyramid is nor what the levels are nor what properties must necessarily be exhibited or not in order to belong or not to a scent pyramid and the levels within one. Therefore the scope of the claims cannot be determined and the claim is indefinite. For the purpose of examination it is interpreted that a plurality of scents are present where claimed.
Claim 4 recites “a fresh scent family, a fruity scent family, a floral scent family, an oriental scent family, and a woody scent family” and all of these limitations are directed towards subjective evaluations of smells which are not concretely substantiated. To one something could smell “fruity” while to another they could assess it as “fresh” and this is similarly the case with the other recited scent families. There is no structure or characteristic – physical, chemical, or otherwise – that is necessarily included or excluded by these limitations and therefore the scope of the claim cannot be determined and the claim is indefinite. For the purpose of examination it is interpreted that there is some scent.
Claim 5 recites “several aroma-compounds belonging to all levels of notes” and the limitation of “all levels of notes” is indefinite as it is not defined by the claim what “levels” or “notes” are or what is necessarily included or excluded by these limitations. Similarly, the claim is indefinite. For the purpose of examination it is interpreted that there are several aroma compounds
The remaining claims are rejected for being dependent on one of the claims above for at least the reasons set forth above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruetz (DE 19938405 A1) in view of “The Perfume Studio” (NPL 2015).
Regarding claim 1, Ruetz (DE 19938405 A1) teaches A method for providing a user-selected fragrance blend by a fragrance dispensing apparatus (Fig. 2 container 38), the method comprising: - querying to select, via a user interface, a fragrance reservoir containing several aroma-compounds (Claims 2 and 4, column 2 lines 54-60, input device 24) and - querying to select, via the user interface, at 
Should it be found that Ruetz fails to teach the limitation of a reservoir with several similar aroma-compounds: “The Perfume Studio” (NPL 2015) (Already present in file wrapper) teaches pre-mixed blends of aroma-compounds belonging to a common first and second scent family (second page, 9 ml oil blends). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruetz to include the fragrance oil blends taught by The Perfume Studio as the aroma-compounds in the reservoirs to arrive at the claimed invention. One would have been motivated to do so to dispense complimentary and pleasant smelling fragrances to arrive at an improved scent dispensing method. All of the claimed features are present in the prior art and an ordinary artisan could have combined them to arrive at a result that is nothing more than predictable. See MPEP 2143(I)(A) for more details.
Regarding claim 2, Ruetz further teaches querying to select a fragrance reservoir containing several aroma-compounds and a fragrance reservoir containing other aroma- compounds (Claims 26-28. Container 38 contains many different fragrances and fragrance reservoir compartments).
Regarding claim 3, Ruetz further teaches the reservoir comprises several aroma compounds (Claims 1 and 26-28).
Regarding claim 4, Ruetz teaches the scents have smells (Column 1 lines 1-10).
Regarding claim 5, Ruetz teaches the reservoir contains several aromas (Claims 1 and 26-28)
Regarding claim 6, Ruetz further teaches querying to select, via the user interface, an amount of the aroma- compounds from different fragrance reservoirs, and adding the aroma- compounds to the 
Regarding claim 7, Ruetz further teaches querying to select, via the user interface, a type of the fragrance blend, and adding an amount of solvent to the fragrance blend in accordance to the selected type (Claim 14 states that ink can be included in the mixture and furthermore “solvent” is broad enough to read on any fluid that is capable of holding a solute or otherwise dissolving a substance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759